     Case 1:20-mj-00156-PJG ECF No. 1-1 filed 04/29/20 PageID.2 Page 1 of 13



        CONTINUATION OF APPLICATION FOR SEARCH WARRANT

       I, Aaron F. Bartholomew, being duly sworn, depose and state the following:

I.     Introduction

      1.     I make this continuation as part of an application under Rule 41 of the

Federal Rules of Criminal Procedure for a search warrant authorizing the

examination of property – a cellular telephone, as described in Attachment A – that

is currently in the possession of law enforcement, and the extraction of electronically

stored information from that property as described in Attachment B.

       2.    I am a Special Agent with Federal Bureau of Investigation (FBI), Grand

Rapids Resident Agency, further assigned to the Grand Rapids Police Department

Major Case Team. I have been employed by the FBI as a Special Agent for more than

10 years. As a FBI Special Agent, I am primarily responsible for investigating

violations of federal law, to include weapons violations and violations related to the

importation and distribution of controlled substances. During my tenure with the

FBI, I have been specifically involved in numerous weapons offense and controlled

substance-related investigations resulting in arrests and convictions of individuals

for violations of 18 U.S.C. § 922(g), 18 U.S.C. § 924(c), and 21 U.S.C. §§ 841 and 846.

       3.    In order to become a Special Agent, I attended the FBI Academy in

Quantico, Virginia, where I received basic training for criminal casework, including

conducting narcotics and firearms investigations. I have also attended additional

advanced training for gang investigations, narcotic investigations, and cell phone

analysis. During my time as a Special Agent, I have worked dozens of narcotics and
    Case 1:20-mj-00156-PJG ECF No. 1-1 filed 04/29/20 PageID.3 Page 2 of 13



weapons cases with multiple local drug teams as well as the Drug Enforcement

Administration (DEA). I have also worked on two different FBI Safe Streets Task

Forces, both of which focused on the investigation of violent crime and gang activity. I

have worked numerous gang cases, which often involved the sale of narcotics and

possession of weapons. I also have experience using Confidential Informants to

conduct controlled drug purchases from targets of my investigations.

      4.     Through my training and experience, I have become familiar with the

manner in which illegal drugs are distributed and the methods of payment for such

drugs. I also know from training and experience that, to protect against theft, drug

traffickers frequently keep firearms and ammunition in close proximity to their

drugs, currency, or other items of value. Because drug traffickers cannot report the

theft of drugs, drug proceeds, or other items of value to law enforcement without

substantial risk of their illicit activities being discovered, they must “protect

themselves” and must “police” areas where drugs are bought, sold, and stored through

the possession and use of firearms and other dangerous weapons.

      5.     I also know from my training and experience that individuals engaged

in the sale of illegal drugs frequently use cellular telephones to facilitate their illegal

activities, including but not limited to sending and receiving messages to and from

their customers and discussing their illegal activities on social media sites including

Facebook. Specifically, based upon my training, experience, and participation in drug

investigations, I am aware of the following:

             a.     Drug traffickers often keep names, aliases, and/or contact
Case 1:20-mj-00156-PJG ECF No. 1-1 filed 04/29/20 PageID.4 Page 3 of 13



              information of suppliers, purchasers, and others involved in drug

              trafficking in their devices;

        b.    Drug   traffickers   sometimes   use   electronic   messaging   or

              messaging apps, in addition to MMS, SMS text messages, and

              voice call, to communicate with suppliers, purchasers, and others

              involved in drug trafficking on their devices;

        c.    Drug traffickers often take pictures or videos of their drug

              trafficking associates, drugs, money and/or firearms, which they

              store on their devices;

        e.    Global Position System (GPS) data on phones may show the

              location of a drug trafficker at a given time, which may provide

              corroborating evidence of a drug delivery or other instance of drug

              trafficking;

        f.    User attribution data and usernames, passwords, documents, and

              browsing history can provide evidence that the device is being

              used by a drug trafficker and can provide other useful evidence to

              the drug investigation;

        g.    Drug traffickers often use the Internet to look up various

              information to support their drug trafficking activities on their

              devices; and

        j.    That drug traffickers frequently receive their supply of drugs

              through packages sent by U.S. Mail or third-party delivery
      Case 1:20-mj-00156-PJG ECF No. 1-1 filed 04/29/20 PageID.5 Page 4 of 13



                    service and frequently keep copies of tracking numbers, receipts

                    and photographs of packaged narcotics on their devices.

        6.    I respectfully submit that there is probable cause to believe that

GREGORY ROGERS, aka “Greedy,” has engaged in the distribution of, and in the

possession with intent to distribute, marijuana, in violation of 21 U.S.C. §§ 841(a)(1)

and 841(b)(1)(D) as well as illegal firearms possession, in violation of 18 U.S.C. §§

922(g) and 924(c). I further submit that there is probable cause to believe that

evidence of these offenses will be found on the cell phone described in Attachment A.

        7.    The information set forth in this affidavit is based upon my personal

knowledge derived from my participation in this investigation and on information I

believe to be reliable from the Grand Rapids Police Department (GRPD) and other

federal, local, and state law enforcement agencies. Specifically, the statements set

forth in this affidavit include information learned from, but not necessarily limited

to, the following sources: (a) other law enforcement agencies; (b) subject interviews;

(c) laboratory analysis reports; and (d) my training and experience in addition to the

training and experience of other law enforcement agents. This statement is not

intended to include each and every fact known by me or the government.

II.     Identification of Device to Be Examined

       8.     The property to be searched is an Apple iPhone 6sPlus, silver in color,

model number A1687, with a cracked screen, hereinafter the “Device.” The Device is

currently located at the Grand Rapids Police Department, 1 Monroe Center, Grand

Rapids, MI 49503, and is currently stored in the Property Management Unit as Item #1
       Case 1:20-mj-00156-PJG ECF No. 1-1 filed 04/29/20 PageID.6 Page 5 of 13



under incident number 20-025226. The “home” screen of the phone appears to be a

photograph of ROGERS lighting a marijuana cigarette (see Attachment A below).

         9.    The applied-for warrant would authorize the forensic examination of the

Device for the purpose of identifying electronically stored data, further described in

Attachment B.

III.     Probable Cause

         10.   Since approximately October, 2018, I have been assigned to work

investigations involving individuals violating drugs and weapons laws in the Grand

Rapids, Michigan area. As part of my duties, I have been involved in an investigation

of ROGERS since early 2020. Based upon my investigation to date, I am aware that

ROGERS was convicted by the State of Michigan in both January and May 2017 of

Carrying a Concealed Weapon. ROGERS cannot legally possess a firearm due to his

previous convictions.

         11.    On January 27, 2020, officers with the GRPD responded to the address

of 941 Sherman St. SE, Grand Rapids, MI, in the Western District of Michigan, on a

report of an assault. During their investigation into the assault, officers, in an

attempt to locate the suspected assailant, made contact with ROGERS, who was

sitting in the front passenger seat of a blue Chevy Cruze car, which was parked on

the south side of the road across from 941 Sherman St. SE with the engine running.

There were no other occupants of the vehicle.

         12.   When officers made contact with ROGERS, he initially gave them a false

name before eventually identifying himself as GREG ROGERS.             ROGERS told
    Case 1:20-mj-00156-PJG ECF No. 1-1 filed 04/29/20 PageID.7 Page 6 of 13



officers that he was not involved in the assault but had come to the area with his

girlfriend, who was at her family’s house nearby. ROGERS did not provide his

girlfriend’s name or her specific whereabouts.

      13.    After identifying ROGERS, an officer accessed a police database and

conducted a check for outstanding warrants. The file check revealed a felony warrant

for Carrying a Concealed Weapon. The officer accessed a picture of ROGERS and

confirmed the subject in the vehicle was, in fact, ROGERS.

      14.    Upon learning that ROGERS had an outstanding warrant, officers

asked ROGERS to get out of the car and subsequently arrested him. A search of

ROGERS’ person revealed the keys to the Chevy Cruze inside his left pocket. Officers

also found $785.00 in US currency and a cell phone (not the Device that is the subject

of this Continuation) on his person.

      15.    Officers conducted a search of the vehicle. An officer conducting the

search noted the smell of marijuana being in the passenger compartment. Officers

also observed loose marijuana on the floor of the vehicle where ROGERS had been

sitting. Officers also found baggies in the center console and two digital scales in the

pocket of the driver’s side door.

      16.    Officers continued their search and located a gallon bag of fresh

marijuana underneath the driver seat. As officers went to remove the bag, they

discovered a black and silver handgun underneath the driver’s seat in close proximity

to the bag of marijuana. The firearm was strategically placed so that it was quickly

and easily available for use.
   Case 1:20-mj-00156-PJG ECF No. 1-1 filed 04/29/20 PageID.8 Page 7 of 13



      17.    On January 29, 2020, the forensic unit advised detectives they had

located ROGERS’ fingerprints on the bag of marijuana that officers initially recovered

under the driver’s seat in close proximity to a loaded handgun. On February 5, 2020,

a Detective with the GRPD field tested the marijuana with positive results.

      18.    As part of the investigation, officers also executed a search warrant on

ROGERS’ cell phone. I have reviewed the forensic extraction reports created as part

of the execution of the warrant. On the phone, there was clear indicia of drug sales

and weapons possession. For example, on January 27, 2020 (the same day he was

arrested) ROGERS received a message from telephone number (616) 389-7284

stating “What kind of weed you got rn?” Based upon my training and experience, I

believe this message was asking ROGERS about what marijuana he had for sale.

ROGERS’ phone also contained messages that I understood to refer to the price of

drugs that ROGERS had for sale and discussing where to meet to conduct said sales.

The forensic report also revealed that ROGERS’ phone contained numerous pictures

of significant quantities of marijuana as well as photographs of ROGERS with

various handguns.

      19.    The above events ultimately led to ROGERS being charged with three

federal felonies – possession with the intent to distribute marijuana, in violation of

21 U.S.C. §§ 841(a)(1) and 841(b)(1)(D); possession of a firearm in furtherance of a

drug trafficking crime, in violation of 18 U.S.C § 924(c)(1)(A); and being a felon in

possession of a firearm, in violation of 18 U.S.C. 922(g)(1). See Case No. 1:20-mj-

00150. A warrant was subsequently issued for ROGERS’ arrest.
   Case 1:20-mj-00156-PJG ECF No. 1-1 filed 04/29/20 PageID.9 Page 8 of 13



      20.    On April 28, 2020, I along with other officers located ROGERS sitting in

the driver’s seat of the same blue Chevy Cruze that he was found in on January 27,

2020. The car was parked on the street in the vicinity of 740 Adams St. SE in Grand

Rapids. There was no one else in the vehicle other than ROGERS.

      21.    After officers identified ROGERS, they instructed him to get out of the

car so that he could be taken into custody. ROGERS then got out of the driver’s side

of the Chevy Cruze, leaving the driver’s side door open.

      22.    From the street, officers then looked into the driver’s side of the Chevy

Cruze. Inside, officers saw, in plain view, a silver and black handgun on the driver’s

side floorboard, along with small bag of marijuana (approximately the size of a golf

ball) next to the gun, and ROGERS’ cell phone – the Device that is the subject of this

Continuation. Officers could see that the Device was open to what they believed to

be ROGERS’ Facebook page.

      23.    Officers subsequently searched the vehicle. Inside the driver’s side door,

officers located a blue digital scale and a larger bag containing loose marijuana. In

the center console, officers recovered three additional smaller baggies of marijuana,

the tops of which were knotted. The total weight of the marijuana recovered was

approximately 2.5 ounces – which I know from my training and experience to be a

quantity consistent with drug distribution rather than personal use.

      24.    Finally, officers found empty plastic baggies in the seatback pocket of

the Cruze’s passenger seat as well as a cutting tray and scissors on the passenger

seat. The cutting tray contained marijuana residue. I know from my training and
   Case 1:20-mj-00156-PJG ECF No. 1-1 filed 04/29/20 PageID.10 Page 9 of 13



experience that individuals who are involved in selling marijuana will cut the

marijuana on trays like the one recovered on the passenger seat of the Cruze and

then package the marijuana individually for sale. I also know that the other items

found in the vehicle – a scale, baggies, a cell phone, and a handgun – are indicia of an

individual engaging in the distribution of illegal drugs.

IV.   Electronic Storage and Forensic Analysis

      25.     Based on my knowledge, training, and experience, I know that

electronic devices can store information for long periods of time. Similarly, things

that have been viewed via the Internet are typically stored for some period of time on

the device. This information can sometimes be recovered with forensics tools.

             a.     Forensic evidence. As further described in Attachment B, this

application seeks permission to locate not only electronically stored information that

might serve as direct evidence of the crimes described on the warrant, but also

forensic evidence that establishes how the devices were used, the purpose of their

use, who used it, and when. There is probable cause to believe that this forensic

electronic evidence might be on the Device because:

                    i.     Data on the storage medium can provide evidence of a file

             that was once on the storage medium but has since been deleted or

             edited, or of a deleted portion of a file (such as a paragraph that has been

             deleted from a word processing file).

                    ii.    Forensic evidence on a device can also indicate who has

             used or controlled the device.      This “user attribution” evidence is
  Case 1:20-mj-00156-PJG ECF No. 1-1 filed 04/29/20 PageID.11 Page 10 of 13



            analogous to the search for “indicia of occupancy” while executing a

            search warrant at a residence.

                  iii.   A person with appropriate familiarity with how an

            electronic device works may, after examining this forensic evidence in

            its proper context, be able to draw conclusions about how electronic

            devices were used, the purpose of their use, who used them, and when.

                  iv.    The process of identifying the exact electronically stored

            information on a storage medium that are necessary to draw an accurate

            conclusion is a dynamic process. Electronic evidence is not always data

            that can be merely reviewed by a review team and passed along to

            investigators. Whether data stored on a computer is evidence may

            depend on other information stored on the computer and the application

            of knowledge about how a computer behaves. Therefore, contextual

            information necessary to understand other evidence also falls within the

            scope of the warrant.

                  v.     Further, in finding evidence of how a device was used, the

            purpose of its use, who used it, and when, sometimes it is necessary to

            establish that a particular thing is not present on a storage medium.

            b.    Nature of examination. Based on the foregoing, and consistent

with Rule 41(e)(2)(B), the warrant I am applying for would permit the examination

of the Device consistent with the warrant. The examination may require authorities

to employ techniques, including but not limited to computer-assisted scans of the
     Case 1:20-mj-00156-PJG ECF No. 1-1 filed 04/29/20 PageID.12 Page 11 of 13



entire medium, that might expose many parts of the Device to human inspection in

order to determine whether it is evidence described by the warrant.

              c.     Manner of execution. Because this warrant seeks only permission

to examine the Device already in law enforcement’s possession, the execution of this

warrant does not involve the physical intrusion onto a premises. Consequently, I

submit there is reasonable cause for the Court to authorize execution of the warrant

at any time in the day or night.

V.      Request for Authorization to Unlock Device with Fingerprints or Face

        Identification

        26.   Based on my knowledge and experience, I know that certain cellular

telephones, including Apple iPhones, may be locked and/or unlocked by personal

identification numbers (PIN), gestures or motions, and/or with biometric features,

such as thumb and fingerprint recognition (collectively, “fingerprint ID”) and/or facial

recognition (“facial ID”).

        27.   If a user enables the fingerprint ID unlock feature on a device, he or she can

register several fingerprints that can be used to unlock that device. The user can then use

any of the registered fingerprints to unlock the device by pressing the relevant finger(s)

to the device’s sensor, which typically is found on the front of the device. In my training

and experience, users of devices that offer fingerprint ID or facial ID often enable it

because it is considered to be a more convenient way to unlock the device than by

entering a numeric or alphanumeric passcode or password, as well as a more secure way

to protect the device’s contents. This is particularly true when the user(s) of the device
  Case 1:20-mj-00156-PJG ECF No. 1-1 filed 04/29/20 PageID.13 Page 12 of 13



are engaged in criminal activities and thus have a heightened concern about securing the

contents of the device.

       28.    In some circumstances, a fingerprint or face cannot be used to unlock a

device, and a passcode or password must be used instead. Depending on the

configuration of the security settings on the phone, the opportunity to unlock the device

via fingerprint ID or facial ID exists only for a short time. Fingerprint ID and facial ID

also may not unlock the device if (1) the device has been turned off or restarted; (2) the

device has received a remote lock command; or (3) several unsuccessful attempts to

unlock the device are made.

       29.    The passcode or password that would unlock the device(s) found during

the search is not known to law enforcement. Thus, it will likely be necessary to press the

finger(s) of the user(s) or present the face of the user(s) of the device(s) found during the

search to the device’s fingerprint ID or facial ID sensor in an attempt to unlock the device

for the purpose of executing the search authorized by this warrant. Attempting to unlock

the relevant device(s) via fingerprint ID or facial ID is necessary because the government

may not otherwise be able to access the data contained on those devices for the purpose

of executing the search authorized by this warrant.

       30.    Although I do not know which of a given user’s 10 fingerprints is capable

of unlocking a particular device, based on my training and experience I know that it is

common for a user to unlock a device via the fingerprints on thumbs or index fingers.

       31.    Based on the foregoing, I request that the Court authorize law enforcement

to press the fingers (including thumbs) of GREGORY ROGERS to the fingerprint ID
  Case 1:20-mj-00156-PJG ECF No. 1-1 filed 04/29/20 PageID.14 Page 13 of 13



sensor or to present his face to the facial ID sensor of any his seized device(s) to attempt

to unlock the device in order to search the contents as authorized by this warrant.

VI.    Conclusion

       32.    I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the Device described in Attachment A to seek the

items described in Attachment B.
